Warner, J.,
concurring.
The sixteenth section of the charter of the company declares that, “ the persons composing said company, shall be held and bound in their private capacity, in proportion to the number of shares held by each and every one of them, for the ultimate redemption of all deposits made with said company, or which may remain unpaid by said company, during the time that any of such persons shall remain stockholders.” After an assignment of the assets of the company to an assignee, and after the commencement of the suit by the plaintiff, as a depositor, against the defendant, as a stockholder, to render the amount of his deposit with the company, the defendant purchased from, or extinguished in the hands of other depositors in the company, an amount equal to the amount of stock held by him in the company, and surrendered the same to the assignee of the company, and claims to be discharged from all liability to the plaintiff, on the ground that he has redeemed an amount of deposits due by the company equal to his liability under the charter, as a stockholder. Inasmuch, as it does not appear in the record when the claims of the several depositors were purchased or extinguished by the defendant, or what he paid for the same, but having made the purchase or extinguishment thereof since the assignment of the assets of the company, and since the commencement of the suit against him, such purchase or extinguishment of the claims of other depositors, under such circumstances, is not a redemption of the deposits made with the company, which remain unpaid, according to the true intent and mean*583ing of the charter of the company. The true intent and meaning of the charter is that each stockholder shall be liable for the redemption of the deposits made in said company, to the amount of the number of shares held by him and the value thereof, as fixed by the charter. When the defendant shall have shown that he has, bona fide, redeemed the deposits of the company to that amount, including the deposit of the plaintiff now sued for, that will be such a redemption of the deposits of the company as the charter contemplates for the benefit and protection of' the depositors of the company. The plaintiff had a right of action, as a depositor, against the defendant as a stockholder, at the time of the commencement of his suit, which cannot be defeated by the purchase or ex-tinguishment of the claims of other depositors in the company by the defendant, subsequent to the commencement of such suit, as set forth in the record. The assignee of the corporation is a trustee of the assets thereof, for the benefit of the creditors of the corporation, but such assignee is not the representative of the individual stockholders in their individual capacity. By the charter of the company, eaeh and every one of the stockholders thereof is bound in his private capacity for the ultimate redemption of all deposits made with the company in proportion to the number of shares held by him — that is to say, he is individually liable therefor. If a defendant was the owner of the property of the value of $20,000 00, and .was individually indebted by note to several creditors for that amount, and one of those creditors should institute suit against him on one of his notes for $800, and after the commencement of such suit, that defendant should voluntarily go to his several other creditors, and pay off or extinguish his indebtedness to them to the value of his property, would the fact that he had done so constitute any legal defense to the action of his creditor, who had sued him on his $800 00? that is the principle contended for in this case by the defendant.